                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

ROBERT RAMIREZ,                 §
(TDCJ No.01911664),             §
                                §
     Plaintiff,                 §
                                §
v.                              §             CIVIL ACTION No.4:17-CV-093-Y
                                §
HAMIDA A. ABDAL-KHALLAQ,et al., §
                                §
     Defendants.                §

                   OPINION and ORDER OF DISMISSAL
               UNDER 28 U.S.C. §§ 1915A & 1915(e)(2)(B)

      This     case     is    before   the    Court    for    review     of    pro-se

inmate/plaintiff Robert Ramirez’s pleading under the screening

provisions of 28 U.S.C. §§ 1915A and 1915(e)(2)(B). After review

and consideration of Plaintiff’s claims, the Court determines that

all   claims    must     be     dismissed    under    the    authority    of    these

provisions.



I.    BACKGROUND/PLEADING

      In this suit, after he initially filed several pleadings,

plaintiff Ramirez filed a form civil-rights complaint in accordance

with this Court’s order to incorporate all of his claims into one

amended complaint.(Am. Complaint (doc.10); Order to File Amended

Complaint (doc. 9).) Thus, the live pleading subject to review is

Plaintiff’s      form        amended   civil-rights     complaint      with     pages

attached. (Am. Complaint (doc. 10).) The amended complaint names as

defendants attorneys Hamida A. Abdal-Khallaq, Mary Mankesi Panzu,
and Michael B. Berger; Fort Worth police detectives T.S. O’Brien

and Tom Boetcher; Joe Shannon, former district attorney, Tarrant

County,    Texas;   and      Dawn    Newell       Ferguson,        assistant       district

attorney,    Tarrant    County,       Texas;         and   Michael       Thomas,     judge,

Criminal    District    Court       Number       Four,     Tarrant       County,    Texas.1

(Id.(doc. 10) at 3, 7-16.)

      Ramirez    complains      of    the       actions       of   the    detectives     in

preparing    reports    in    support       of       his   arrest    and    prosecution,

complains of the prosecutors in charging and taking him to trial,

complains of the actions of three different appointed defense

counsel, and complains of the actions of Presiding Judge Mike

Thomas. (Id.)

      Ramirez recites that he got into a fight with Ricky Soto, who

later died, and that he was initially investigated and charged with

murder. (Id. (doc. 10) at 7.) Although initially charged with

murder, Ramirez was later re-indicted on a charge of aggravated

assault with serious bodily injury. (Id. (doc. 10) at 8, 12.)

Ramirez contends that Detective O’Brien violated his Fifth, Sixth,

and Fourteenth Amendment rights by falsely arresting him and

preparing a frivolous police report in support of the initial

murder charge.      (Id.     (doc.    10)       at    7–8.)    Ramirez     alleges     that



1
   Although Ramirez initially also listed Tarrant County Assistant District
Attorney Brooke Erica Panuthos as a defendant in the original complaint, he
dropped his claims against this defendant in the amended complaint. The clerk of
Court is directed to note on the docket that defendant Panuthos was dismissed
from the suit by the filing of the amended complaint.

                                            2
Detective    Boetcher    violated          his      Fifth,   Sixth,      and   Fourteenth

Amendment rights by “misleading the whole investigation by lieing

[sic] in this police report and investigating the wrong person . .

..” (Id. (doc. 10) at 3.) He contends that the appointed attorneys

violated his rights under the First, Fifth, Sixth, and Fourteenth

Amendments     for    failing        to    allow      him    to    see   video       of   his

interrogation, preventing his right to testify at trial, failing to

meet with him, failing to have a trial strategy, failing to cross-

examine a state witness, and failing to send him a trial transcript

upon   his   post-conviction          request.(Id.(doc.            10)    at   8–11.)      He

contends     that    prosecutors          Joe    Shannon     Jr.   and   Dawn    Ferguson

violated his rights under the First, Fifth, Sixth and Fourteenth

Amendments by first indicting him for murder, then not trying him

on that charge due to lack of a witness, but re-indicting him on

the charge of aggravated assault causing serious bodily injury, and

seeking a continuance when they were unable to secure a prosecution

witness. (Id. (doc. 10) at 12.) Ramirez contends that Judge Thomas

violated his First, Fifth, Sixth, and Fourteenth Amendment rights

by depriving him of the right to be heard at trial, not explaining

his prior     convictions       to    the       jury,   subjecting       him    to   double

jeopardy, convicting him without sufficient evidence of his harming

Soto, failing to correctly apply the law, and violating his right

to a speedy trial. (Id. (doc. 10) at 15.) Ramirez seeks as relief

from this Court a declaration that his constitutional rights were


                                                3
violated, an “injunction ordering defendants to stop all illegal

actions,” and compensatory and punitive damages.(Id. at 17.)

     Relevant to the Court’s review of this civil-rights case is

the fact that Robert Ramirez also filed a petition for writ of

habeas corpus under 28 U.S.C. § 2254 in this district, challenging

the conviction that arose out of the same conduct made the basis of

this civil suit. See Ramirez v. Davis, No. 4:17-CV-733-A (N.D. Tex.

Dec. 18, 2018 Order and Judgment). This Court takes judicial notice

of the records of the habeas-corpus case in this district. See Fed.

R. Evid. 201(b)(2) and (c)(1).

     In   the   habeas   action,   Ramirez   acknowledges   that   he   was

convicted on February 12, 2014, of aggravated assault causing

serious bodily injury in Criminal District Court Number Four,

Tarrant County, Texas, in cause number 1346024R. Ramirez v. Davis

No. 4:17-CV-733-A, (Petition (doc. 1) at 2-3). The docket of the

habeas case included extensive copies of the state-court records

relating to Ramirez’s charges and the conviction for aggravated

assault causing serious bodily injury, Ramirez’s appeal, and the

post-conviction writ history in state court. Ramirez v. Davis,

No.4:17-CV-773-A, (Administrative Record (docs. 15-1 through 15-20;

16-1 through 16-11)). That record includes a copy of the original

indictment for murder (with a habitual offender notice) as case

number 1274228, the later indictment for aggravated assault causing

serious bodily injury (with a habitual offender notice) as case


                                     4
number 1346024R, an order dismissing case number 1274228 based upon

re-indictment in case number 1346024R, and the February 12, 2014

Judgment of Conviction in case number 1346024R.(Id. (doc. 15-16 at

11–12; doc. 15-16 at 6–7; doc.15–17 at 55; doc.15-17 at 151-52).2

The judgment shows that a jury found Ramirez guilty of aggravated

assault causing serious bodily injury, found him guilty of the

habitual-offender enhancement, and sentenced him to 25 years’

imprisonment. (Id. (doc. 15-17 at 151–52.) The court reviewing the

§ 2254 habeas petition ultimately dismissed the case as time-

barred. See Ramirez v. Davis, No. 4:17-CV-733-A (N.D. Tex. Dec. 18,

2018 Order and Judgment).



II.   SCREENING UNDER § 1915A and § 1915(e)(2)(B)

      As noted, as Ramirez is a prisoner seeking redress from an

officer or employee of a governmental entity, his complaint is sub-

ject to preliminary screening pursuant to 28 U.S.C. § 1915A. See

Martin v. Scott, 156 F.3d 578, 579-80 (5th Cir. 1998) (per curiam).

Because he is proceeding in forma pauperis, his complaint is also

2
   The Memorandum Opinion and Order provided a brief summary of Ramirez’s post
conviction history: “Petitioner appealed his conviction, but the Second District
Court of Appeals of Texas affirmed the trial court's judgment.(Mem. Op. 15.)[see
Ramirez v. Texas, No.02-14-062-CR, 2015 WL 2437873 (Tex. App.—Fort Worth 2015,
no writ)]. Although the Texas Court of Criminal Appeals extended Petitioner's
time to file a petition for discretionary review through October 21, 2015, he did
not do so. (Docket Sheet 2.) Petitioner also filed two state habeas-corpus
applications challenging his conviction. The first, filed on June 30, 2016, was
dismissed for noncompliance with the state's form requirements. (SHR02 2 &
Action Taken.) The second, filed on October 18, 2016, was denied on May 17, 2017,
by the Texas Court of Criminal Appeals without written order on the findings of
the trial court. (SHR03 2 & Action Taken.)” Ramirez v. Davis, No.4:17-CV-733-A
(Dec. 18, 2018 Order)(footnotes omitted).

                                       5
subject to screening under § 1915(e)(2)(B). Both § 1915A(b) and §

1915(e)(2)(B) provide for sua sponte dismissal of the complaint, or

any   portion   thereof,   if   the   Court   finds   it   is   frivolous   or

malicious, if it fails to state a claim upon which relief may be

granted, or if it seeks monetary relief against a defendant who is

immune from such relief.

      A complaint is frivolous when it “lacks an arguable basis

either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325

(1989). A claim lacks an arguable basis in law when it is “based on

an indisputably meritless legal theory.” Id. at 327. A claim that

falls under the rule announced in Heck v. Humphrey, 512 U.S. 477

(1994), “is legally frivolous unless the conviction or sentence at

issue has been reversed, expunged, invalidated, or otherwise called

into question.” Hamilton v. Lyons, 74 F.3d 99, 102 (5th Cir. 1996).

A complaint fails to state a claim upon which relief may be granted

when it fails to plead “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007); accord Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). To avoid dismissal for failure to state a claim, plaintiffs

must allege facts sufficient to “raise the right to relief above

the speculative level.” Twombly, 550 U.S. at 555. Mere “labels and

conclusions” nor “a formulaic recitation of the elements of a cause

of action” suffice to state a claim upon which relief may be

granted. Id.


                                      6
III. ANALYSIS

(A). Claims Barred by Absolute Immunity

     (1). Judicial Immunity

     With regard to Ramirez’s claims against the Honorable Michael

Thomas, judges are absolutely immune from claims for damages

arising out of acts performed in the exercise of their judicial

functions. Mireless v. Waco, 502 U.S. 9, 11 (1991)(citing Forrester

v. White, 484 U.S. 219, 227-229 (1988) and Stump v. Sparkman, 435

U.S. 349, 360   (1978)); see also, Boyd v. Biggers, 31 F.3d 279, 284

(5th Cir. 1994). Absolute judicial immunity can be overcome only if

the plaintiff shows that the complained-of actions were nonjudicial

in nature or that the actions were taken in the complete absence of

all jurisdiction. Mireless, 502 U.S. at 11; Boyd, 31 F.3d at 284.

Because the complained-of conduct by Judge Thomas was judicial in

nature and was undertaken pursuant to the jurisdiction provided to

Criminal District Court Number Four, Judge Thomas is entitled to

absolute immunity from any monetary damages claims, and such claims

will be dismissed.

     (2). Prosecutorial Immunity

     Ramirez asserts claims against former District Attorney Joe

Shannon Jr. and fellow prosecutor Dawn Newell Ferguson arising from

their prosecution of him. (Am. Complaint (doc. 10) at 12–14.) But

Shannon and Ferguson are entitled to absolute immunity for any

claims for monetary damages asserted by Ramirez. The Supreme Court


                                   7
has   consistently   held   that    acts   undertaken   by   a    government

prosecutor in the course of his role as an advocate for the

government   are     cloaked   in    absolute   immunity.        Buckley   v.

Fitzsimmons, 509 U.S. 259, 269-70 (1993); Imbler v. Pachtman, 424

U.S. 409, 431 (1976). The Supreme Court has further explained that

absolute immunity is afforded based upon whether the prosecutor is

acting “in his role as advocate for the State.” Imbler, 424 U.S. at

431 n. 33. Here, even assuming Plaintiff’s allegations against Joe

Shannon Jr. and Dawn Newell Ferguson are true, these defendants

would have taken such action in their roles as prosecutors on

behalf of the State of Texas. Thus, defendants Shannon and Ferguson

are entitled to absolute prosecutorial immunity from any claim for

monetary damages, and such claims must be dismissed.

(B). No Color of Law

      To assert a claim for violation of federal constitutional

rights under 42 U.S.C. § 1983, a plaintiff must set forth facts in

support of both of its elements:(1) the          deprivation of a right

secured by the Constitution or laws of the United States; and (2)

the deprivation was imposed by a person acting under color of law.

See West v. Atkins, 487 U.S. 42, 48 (1988)(citing cases); Resident

Council of Allen Parkway Village v. U.S. Department of Housing and

Urban Development, 980 F.2d 1043, 1050 (5th Cir.1993). As to

Ramirez’s allegations against his three appointed attorneys, Hamida

A. Abdal-Khallaq, Mary Mankesi Panzu, and Michael B. Berger,


                                     8
Ramirez has failed to satisfy the second element. Ramirez has

failed to show that these private attorneys acted under color of

law. Because an attorney, whether private or appointed, owes his

only duty to the client and not to the public or the state, his

actions are not chargeable to the state. See Thompson v. Aland, 639

F. Supp. 724, 728 (N.D. Tex.1986) (citing Polk County v. Dodson,

454 U.S. 312, 318 (1981)); see also Pete v. Metcalfe, 8 F.3d 214,

216-17 (5th Cir. 1993). Furthermore, Ramirez has made no allegation

that these attorneys were acting on behalf of the government.

Ramirez cannot show that his attorneys were acting under color of

law, so any claim for violation of his constitutional rights

asserted through 42 U.S.C. § 1983 against these three defendants

must be dismissed.

(C). Application of Heck v. Humphrey

      With regard to the claims against Detective Boetcher and

Detective O’Brien, and as an alternative ground for dismissal of

the claims against the defendants already dismissed, the Court

considers application of the doctrine of Heck v. Humphrey, 512 U.S.

477 (1994). In the Heck case, the Supreme Court held that when a

successful      civil-rights    action        would   necessarily     imply     the

invalidity of a plaintiff’s conviction or sentence, the claim must

be dismissed unless the plaintiff demonstrates that the conviction

or   sentence    has   been   reversed       on   direct   appeal,   expunged    by

executive order, declared invalid by a state tribunal authorized to


                                         9
make such a determination, or called into question by a federal

court’s issuance of a writ of habeas corpus under 28 U.S.C. § 2254.

Id.   at   486-87.    A   plaintiff   does    so   by    achieving      “favorable

termination     of     his    available      state,     or      federal    habeas,

opportunities to challenge the underlying conviction or sentence.”

Muhammad v. Close, 540 U.S. 749, 751 (2004) (per curiam). “[T]he

Heck determination depends on the nature of the offense and of the

claim.” Arnold v. Slaughter, 100 F. App’x. 321, 323 (5th Cir. 2004)

(citation omitted). Although the Heck opinion involved a bar to

claims for monetary damages, a dismissal of a claim for injunctive

and/or declaratory relief may also be made pursuant to Heck. See

Reger v. Walker, 312 F. App’x. 624, 625 (5th Cir. 2009)(noting that

claims, “whether for damages, declaratory judgment, or injunctive

relief” are not cognizable in a § 1983 action because they imply

the invalidity of conviction); see also Clarke v. Stadler, 154 F.3d

186, 190-91 (5th Cir. 1998)(en banc)(holding that a claim for

prospective injunctive relief that would imply the invalidity of a

prisoner's conviction may be dismissed without prejudice subject to

the rule of Heck v. Humphrey).

      Ramirez’s      claims   in   this    federal      civil    suit     that   the

detectives violated his rights under the Fourth Amendment by

seizing evidence and falsifying records. He also claims violations

of due process of law by several defendants, malicious prosecution,

and denial of his right to effective assistance of counsel.(Am.


                                      10
Complaint (doc. 10) at 3, 6-17.) A favorable ruling on such claims

in   this Court         would    necessarily     imply     the    invalidity       of    his

conviction in the state criminal case. See e.g., Conlan v. King, et

al., 682 F. App’x 345, 345–46 (5th Cir. 2017)(claims of false

arrest, forced self-incrimination, and illegal seizure of evidence

barred by Heck); Legate v. Garcia, 582 F. App’x 287, 288 (5th Cir.

2014)(“[A]ny claim that Legate was wrongly convicted based on due

process violations at trial would necessarily imply that his

conviction is invalid”)(citations omitted)); Villegas v. Galloway,

et al., 458 F. App’x 334, 337 (5th Cir. 2012)(civil-rights claims

such   as    ineffective         assistance      of    counsel,    use      of   perjured

testimony and fabricated evidence, and suppression of favorable

evidence barred by Heck); Shaw v. Harris, 116 F. App’x 499, 500

(5th Cir. 2004); Evans v. Mendoza, No.4:05-CV-759-Y, 2006 WL

3438627,     at    *2    (N.D.     Tex.   Nov.    14,     2006)(Means,       J.)(claims

challenging unlawful seizure of evidence later used in prosecution

of plaintiff not cognizable under Heck).

       But   Ramirez      has    not   shown    that     his    conviction       has    been

reversed or set aside in any of the manners listed in Heck v.

Humphrey. As noted above, a review of the state-court records

provided in Ramirez’s suit seeking relief under § 2254, as well as

that    suit      itself,       reveals   that        Ramirez    has   to    date       been

unsuccessful in his challenges to his conviction. As Ramirez has

not shown that his conviction has been invalidated under Heck, his


                                           11
claims, whether they be for monetary damages, injunctive relief, or

for declaratory relief, are not cognizable and must be dismissed.

See Heck, 512 U.S. at 487-88; see also Reger, 312 F. App’x. at 625.

Because Ramirez has failed to make a showing that his conviction

has been set aside in the manner listed in Heck, his claims under

§ 1983 are not cognizable at this time. The claims are “legally

frivolous” within the meaning of 28 U.S.C. § 1915 and should be

dismissed “with prejudice to their being asserted again until the

Heck conditions are met.” Johnson v. McElveen, 101 F.3d 423, 424

(5th Cir. 1996).



IV.   CONCLUSION and ORDER

         For the foregoing reasons, all Ramirez’s claims against

Hamida A. Abdal-Khallaq, Mary Mankesi Panzu, and Michael B. Berger

are DISMISSED       WITH   PREJUDICE        under    authority     of    28     U.S.C.    §

1915A(b)(1) and 28 U.S.C. § 1915(e)(2)(B)(i) and (ii); Ramirez’s

claims for monetary damages against Michael Thomas, Joe Shannon

Jr., and Dawn Newell Ferguson, are DISMISSED WITH PREJUDICE under

authority    of     28     U.S.C.      §    1915A(b)(2)      and        28     U.S.C.    §

1915(e)(2)(B)(iii);        and   all       of    Ramirez’s   claims          against    Tom

Boetcher and T. S. O’Brien, and alternatively, all of Ramirez’s

claims    against    the    remaining           defendants   are   DISMISSED           WITH

PREJUDICE to being asserted again until the Heck v. Humphrey




                                           12
conditions are met,3 under authority of 28 U.S.C. § 1915A(b)(1) and

28 U.S.C. § 1915(e)(2)(B)(i) and (ii).

       This dismissal will count as a “strike” or “prior occasion”

within the meaning 28 U.S.C. § 1915(g).

       SIGNED February 21, 2019.

                                         ____________________________
                                         TERRY R. MEANS
                                         UNITED STATES DISTRICT JUDGE




3
    See Johnson, 101 F.3d at 424.

                                    13
